                 Case 20-11602-BLS        Doc 52     Filed 07/13/20      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                             Chapter 11

 FACTOM, INC.,                                      Case No. 20-11602 (BLS)
                                                    Re: D.I. _____
                         Debtor.

                ORDER AUTHORIZING DEBTOR TO EMPLOY AMINI LLC
                   AS COUNSEL NUNC PRO TUNC TO JUNE 18, 2020

          Upon the Debtor’s application to employ Amini LLC as counsel, nunc pro tunc to the June

18, 2020, pursuant to Bankruptcy Code section 327(a); and upon the Declaration of Jeffrey

Chubak, dated June 18, 2020; and it appearing that Amini LLC does not hold or represent an

interest adverse to the Debtor’s estate and is a disinterested person; now, therefore, it is hereby:

          ORDERED, that the application is granted as provided herein; and it is further

          ORDERED, that the Debtor is hereby authorized to employ Amini LLC as its counsel,

nunc pro tunc to June 18, 2020, pursuant to section 327(a), on terms set forth in the application;

and it is further

          ORDERED, that Amini LLC shall be compensated for services rendered and reimbursed

for expenses incurred on behalf of the Debtor, by applying for allowance of compensation and

reimbursement of expenses pursuant to Bankruptcy Code section 330-31, Rule 2016 and Del.

Bankr. L.R. 2016-1.




Dated: July 13th, 2020                          BRENDAN L. SHANNON
Wilmington, Delaware                            UNITED STATES BANKRUPTCY JUDGE
